J-S07021-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ISAAC RAY VAUGHAN                          :
                                               :
                       Appellant               :   No. 946 WDA 2020

                Appeal from the Order Entered August 17, 2020
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0001017-2009


BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

JUDGMENT ORDER BY DUBOW, J.:                        FILED: MARCH 23, 2021

        Appellant, Isaac Ray Vaughan, has appealed pro se from the August 17,

2020 Order denying his Motion to Amend Sentence. We dismiss this appeal.

        The facts and procedural history relevant to our disposition are as

follows. On September 16, 2009, the trial court sentenced Appellant to an

aggregate term of 7 to 25 years’ incarceration following convictions of two

counts of Aggravated Assault and one count of Possessing Instruments of a

Crime.1 Appellant did not file an appeal from his Judgment of Sentence.

        Appellant filed numerous Petitions for post-conviction relief, none of

which garnered him relief. Most recently, on June 5, 2020, Appellant filed pro




____________________________________________


1   18 Pa.C.S. §§ 2702(a)(1), 2702(a)(4), and 907(a), respectively.
J-S07021-21



se a Motion to Amend Sentence,2 which the trial court denied on August 17,

2020.

        This pro se appeal followed.           Appellant filed a court-ordered Rule

1925(b) Statement. The trial court filed a Rule 1925(a) Opinion directing this

Court to its June 19, 2019 Opinion.

        The pro se Brief that Appellant has submitted to this Court fails to

conform to the basic requirements of appellate advocacy. Appellant’s two-

page Brief does not include: (1) a statement of jurisdiction; (2) a copy of the

order on appeal; (3) any statement of the scope and standard of review; (4)

a statement of questions involved; (5) a statement of the case; (6) a summary

of the argument; or (7) a copy of his Rule 1925(b) Statement. See Pa.R.A.P.

2111(a) (listing required contents for appellate briefs).

        Most notably, the argument section of Appellant’s Brief is devoid of any

citation to the record or relevant controlling case law applied and analyzed

under the facts of this case. See Appellant’s Brief at 1-2 (unpaginated). “The

Rules of Appellate Procedure state unequivocally that each question an

appellant raises is to be supported by discussion and analysis of pertinent

authority.”    Eichman v. McKeon, 824 A.2d 305, 319 (Pa. Super. 2003)

(citations omitted). See Pa.R.A.P. 2111 and Pa.R.A.P. 2119 (listing argument
____________________________________________


2 Because “all motions filed after a judgment of sentence is final are to be
construed as PCRA petitions[,]” we treat Appellant’s Motion to Amend
Sentence as a PCRA Petition. Commonwealth v. Taylor, 65 A.3d 462, 466
(Pa. Super. 2013) (where this Court treated the defendant’s serial post-
conviction writ of habeas corpus as an untimely PCRA petition).


                                           -2-
J-S07021-21



requirements for appellate briefs). Furthermore, “[w]hen issues are not

properly raised and developed in briefs, when the briefs are wholly inadequate

to present specific issues for review, a Court will not consider the merits

thereof.” Branch Banking and Trust v. Gesiorski, 904 A.2d 939, 942-43

(Pa. Super. 2006) (citation omitted).          See Pa.R.A.P. 2101 (explaining that

substantial briefing defects may result in dismissal of appeal).

       “While this court is willing to liberally construe materials filed by a pro

se litigant, we note that appellant is not entitled to any particular advantage

because [he] lacks legal training.” Gesiorski, at 942 (citation omitted). “As

our [S]upreme [C]ourt has explained, any layperson choosing to represent

[himself] in a legal proceeding must, to some reasonable extent, assume the

risk that [his] lack of expertise and legal training will prove [his] undoing.”

Id. (citation omitted).

       In the present case, even a liberal construction of Appellant’s Brief

cannot remedy the serious inadequacies. Accordingly, we dismiss the appeal

due to the substantial briefing defects in Appellant’s Brief, which hamper our

ability to conduct meaningful appellate review. 3 See Pa.R.A.P. 2101.

       Appeal dismissed.




____________________________________________


3On November 16, 2020 Appellant filed, with leave of Court, a Supplemental
Brief. Appellant’s Supplemental Brief is likewise wholly noncompliant with the
Rules of Appellate Procedure.


                                           -3-
J-S07021-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 03/23/2021




                          -4-